DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 2/8/22.  Claims 1, 16, 17, 19-30, 32, 40-47, 49, 53-55, 58, and 59 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER'S AMENDMENT 
 	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization is given to charge for additional claims if needed.
 	Authorization for this Examiner's amendment was given to the Examiner in a telephone interview with Applicant's representative, Kathryn Jaffa, on 3/21/2022. 
 	The application has been amended as follows: 
IN THE CLAIMS
 	Claims 32, 40-47, 49, 53-55, 58, and 59 (Canceled) 
Allowable Subject Matter
 	Claims 1, 16, 17, and 19-30 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1 and 16 are allowed in view of the amendment and accompanying remarks filed on 2/8/22.

  					Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to measurement reporting during handover: 	U.S. Pat. Application Pub. No. 2017/0288763 to Yoo et al.

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
/Suhail Khan/
Primary Examiner, Art Unit 2642